Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Objections and Rejections
1.	Claims 50, 52, 53, 55-69 and 70 are pending.  Claim 70 is previously withdrawn as drawn to non-elected invention.  Claims, 1-49, 51 and 54 are cancelled by the Applicant.  Accordingly, claims 50, 52, 53 and 55-69 are examined on merits in this Office action.  The restriction was made Final in the last Office action mailed May 4, 2022.
2.	All Objections and rejections are withdrawn in light of Applicant’s response filed in the papers of August 5, 2022, examiner’s claim amendments as set forth below and Terminal Declaimer filed in the papers of August 9, 2022.
Terminal Disclaimer
3.	The terminal disclaimer filed on August 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,640,781 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
4.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in a telephone interview with Ms. Heidi Nebel on August 5, 2022.
In the claims:
Claim 50 (amended): A method of increasing total protein content in a plant, or part thereof, comprising:
(i) modifying an endogenous nuclear factor Y subunit C4 (NF-YC4) promoter operably linked to its endogenous NF-YC4 protein coding sequence in a plant; or a part thereof by introducing into one or more cells of the plant or the part thereof an agent for modifying a nucleotide sequence of said NF-YC4 promoter, wherein the agent modifies at least one transcriptional repressor binding site in the nucleotide sequence of said NF-YC4 promoter, and whereupon the transcriptional repressor cannot prevent transcription of the NF-YC4 coding sequence;
(ii) regenerating genetically modified plant cells from step (i) comprising said modified NF-YC4 promoter to produce one or more genetically modified plants or genetically modified parts thereof; and
(iii) selecting a genetically modified plant or a genetically modified part thereof from step (ii) comprising said modified NF-YC4 promoter in which total protein content is increased compared to the total protein content in a corresponding wild-type (WT) plant or a corresponding WT part thereof, which lacks said modified NF-YC4 promoter and wherein said modified NF-YC4 promoter increases expression of the endogenous NF-YC4 protein encoded by the endogenous NF-YC4 protein coding sequence in the genetically modified plant or the genetically modified part thereof compared to said corresponding WT plant or said corresponding WT part thereof
Claim 53 is cancelled.
Claim 55. (amended) The method of claim 50, wherein the total protein content is increased in said genetically modified plant or said genetically modified part thereof.
Claim 56. (amended) The method of claim 50, wherein said genetically modified plant or said genetically modified part thereof is a crop plant.
Claim 58. (amended) The method of claim 50, wherein said genetically modified plant or said genetically modified part thereof is a monocot.
Claim 59. (amended) The method of claim 50, wherein said genetically modified plant or said genetically modified part thereof is a dicot.
Claim 60. (amended) The method of claim 50, wherein the transcriptional repressor binding site is modified by a deletion.
Claim 61. (amended) The method of claim 50, wherein the transcriptional repressor binding site is modified by one or more nucleotide substitutions.
Claim 62. (amended) The method of claim50, wherein the transcriptional repressor binding site is modified by chemical mutagenesis.
Claim 63. (amended) The method of claim50, wherein the transcriptional repressor binding site comprises an ERF motif, a RAV1 motif, or both an ERF motif and a RAV1 motif.
Claim 64. (amended) The method of claim 50, wherein said genetically modified plant said genetically modified part thereof is rice and wherein said transcriptional repressor binding site has (i) two ERF motifs a RAV1 motif 
Claim 65. (amended) The method of claim 50, whereinsaid genetically modified plant or said genetically modified part thereof is soybean and wherein said transcriptional repressor binding site has either (i) two RAV1 motifs 
Claim 66. (amended) The method of claim 50, wherein said transcriptional repressor binding site has an ERF motif 
Claim 67. (amended) The method of claim 50, wherein said transcriptional repressor binding site has an ERF motif 
Claim 68. (amended) The method of claim 50, wherein said transcriptional repressor binding site has an ERF motif 
Claim 69. (amended) A method of producing a genetically modified plant with increased protein content, which method comprises crossing a genetically modified plant obtained in accordance with the method of claim 50, with a second plant to produce genetically modified progeny plants and selecting genetically modified progeny plants with increased total protein content as compared to a corresponding wild-type plant, whereupon a genetically modified plant comprising said modified NF-YC4 promoter and having increased protein content is produced, and wherein the selected progeny plant comprise said modified NF-YC4 promoter.
Claim 70 is cancelled.
Conclusions
5. 	Claims 50, 52 and 55-69 are rejected. 
/VINOD KUMAR/Primary Examiner, Art Unit 1663